DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on May 25, 2022 in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No.11,356,526. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are being anticipated by claims 1-24 of US Patent No. 11,356,526.

US Application NO. 17/824,754
US Patent No. 11,356,526
1. A system for providing a distributed standards registry for a federated computing environment, comprising: a plurality of distributed standards registry participants that are collectively configured to provide control logic for the distributed standards registry to make control decisions, wherein the plurality of distributed standards registry participants are configured to maintain a synchronized copy of a distributed ontology model library comprising a plurality of ontology models, wherein a first ontology model of the plurality of ontology models comprises ontological data that describes federation services based on relationships between components of the federated computing environment; and a distributed federation broker registry maintained across the plurality of distributed standards registry participants and storing registration information for a plurality of federation brokers providing brokerage services related to at least one federation service described by the plurality of ontology models, wherein a first distributed standards registry participant of the plurality of distributed standards registry participants further comprises: a discovery processor operable to receive and process queries from potential federation participants using a first at least one ontology model from the plurality of ontology models; and a registry processor operable to receive and process registration requests from potential federation brokers using a second at least one ontology model of the plurality of ontology models.

2. The system of claim 1, wherein the plurality of distributed standards registry participants is configured to maintain the distributed ontology model library and the distributed federation broker registry using a peer-to-peer (P2P) clustering and distribution system, and wherein the P2P clustering and distribution system further comprises at least one of a replicated storage mechanism and a distributed storage mechanism.

3. The system of claim 2, wherein the replicated storage mechanism further comprises a Blockchain system, and wherein the distributed storage mechanism further comprises a Distributed Hash Table (DHT) system.

4. The system of claim 1, wherein the first distributed standards registry participant further comprises a trust management module operable to validate the federation broker before registration information for the federation broker is stored on the federation broker registry.

5. The system of claim 1, wherein the first distributed standards registry participant further comprises a monetization management module operable to receive payment from the federation broker before registration information for the federation broker is stored on the federation broker registry, and wherein the monetization management module is further operable to receive payment from the federation participant before the federation participant receives brokerage services related to a federation service described by one of the plurality of ontology models.

6. The system of claim 1, wherein the registry processor is further operable to:
receive one or more new ontology models from the federation participant or federation broker: validate the one or more new ontology models to verify that the one or more new ontology models have a required data structure and use a required semantic language; and upon successfully validating the one or more new ontology models, store the one or more new ontology models in the distributed ontology model library, such that a copy of the one or more new ontology models is stored on each of the plurality of distributed standards registry participants.

7. A method of implementing a federated computing environment, comprising: receiving a federation participant query that includes semantic query data; querying a distributed standards model library based on processing the semantic query data; querying a distributed federation broker registry to determine a federation broker that brokers at least one federation service described by at least one standards model; and upon successfully validating the federation broker by verifying a security certificate thereof, facilitating brokerage service related to the at least one federation service from the federation broker to the federation participant by allowing the federation participant to request the at least one federation service from the federation broker.

8. The method according to claim 7, further comprising validating the federation participant by the first distributed standards registry participant before facilitating brokerage service related to the at least one federation service from the federation broker to the federation participant.

9. The method according to claim 7, further comprising facilitating, by the first distributed standards registry participant, payment from the federation participant to at least one federation broker, before facilitating brokerage service related to the at least one federation service from the federation broker to the federation participant.

10. The method according to claim 7, wherein the federation participant is a first federation participant and the at least one federation service is provided by a second federation participant, further comprising facilitating, by the first distributed standards registry participant, payment from the federation participant to the second federation participant.

11. The method according to claim 10, further comprising receiving, by the first distributed standards registry participant, one or more new standards models from one or more of the federation broker, the first federation participant, the second federation participant, or a non-federation-participant, and storing the one or more new standards models by the first distributed standards registry participant.

12. The method according to claim 7, further comprising receiving, by the first distributed standards registry participant, registration information for one or more new federation brokers and storing the registration information by the first distributed standards registry participant.

13. The method according to claim 7, further comprising ranking the at least one standards model based on one or more ranking criteria, including user reviews, quality of service, and service pricing.

14. A system for implementing a federated computing environment, comprising: one or more computer processors; and a memory containing computer program code that, when executed by operation of the one or more computer processors, performs an operation comprising: registering a new standards model with a first distributed standards registry participant of a plurality of distributed standards registry participants; registering, with the first distributed standards registry participant, as a federation broker for the new standards model: upon receiving a request for a federation service from a federation participant, validating that the federation participant is a legitimate federation participant by validating an identity of the federation participant; and upon successful validation of the federation participant, facilitating brokering of the requested federation service for the federation participant by allowing the federation participant to request the at least one federation service from the federation broker. 

15. The system according to claim 14, wherein the operation further comprises submitting a query to the distributed standards model library of the distributed standards registry, the query including semantic query data describing a given standards model of interest.

16. The system according to claim 14, wherein the operation further comprises requesting, through the meta federation broker, payment from the federation participant for the requested federation service before brokering the requested federation service.

17. |The system according to claim 14, wherein the federation participant is a first federation participant and the requested federation service is provided by a second federation participant.

18. |The system according to claim 14, wherein the requested federation service is one of: Software as a Service (SaaS), Data Storage as a Service (DaaS), Infrastructure as a Service (laaS), Platform as a Service (PaaS), and wherein the federation broker is one of: an identity federation broker, a storage federation broker, a compute federation broker, a messaging federation broker, and an Internet of Things (loT) federation broker.

19. A method of implementing a federated computing environment, comprising:
requesting a standards model that describes federation services using relationships between components of the federated cloud computing environment; identifying, from a distributed federation broker registry, a federation broker that brokers a federation service described in the standards model: negotiating pricing and monetary terms for provisioning of the federation service with the federation broker: and receiving, from the federation broker, brokerage service related to the federation service.

20. The method according to claim 19, wherein requesting a standards model from the first distributed standards registry participant comprises submitting a query that includes semantic query data describing the standards model, and further comprising: submitting payment to the federation broker before receiving the brokerage service related to the federation service from the federation broker: providing user review of at least one of (i) the federation service and (ii) the provisioning of the federation service, through the first distributed standards registry participant; and requesting a list of federation brokers that provide a given federation service.

1. A system for providing a distributed standards registry for a federated computing environment, comprising: a plurality of distributed standards registry participants that are collectively configured to provide control logic for the distributed standards registry using a consensus voting mechanism to make control decisions; a synchronized copy of a distributed ontology model library maintained on the plurality of distributed standards registry participants and storing a plurality of ontology models, each ontology model containing ontological data that describes federation services based on relationships between components of the federated computing environment; and a distributed federation broker registry maintained across the plurality of distributed standards registry participants and storing registration information for a plurality of federation brokers, each federation broker providing brokerage services related to at least one federation service described by the plurality of ontology models, wherein a first distributed standards registry participant of the plurality of distributed standards registry participants further comprises: a discovery processor operable to receive, from a potential federation participant, a federation participant query that includes semantic query data, the discovery processor further operable to identify at least one ontology model from the plurality of ontology models based on processing the semantic query data included in the federation participant query, and return any identified ontology model to the potential federation participant; and a registry processor operable to receive, from a potential federation broker, a registration request to register the federation broker as providing brokerage services related to a federation service described by one of the plurality of ontology models, the registry processor further operable to store registration information for the federation broker on the federation broker registry.
2. The system of claim 1, wherein the plurality of distributed standards registry participants is configured to maintain the distributed ontology model library and the distributed federation broker registry using a peer-to-peer (P2P) clustering and distribution system, and wherein the P2P clustering and distribution system further comprises at least one of a replicated storage mechanism and a distributed storage mechanism.
3. The system of claim 2, wherein the replicated storage mechanism further comprises a Blockchain system, and wherein the distributed storage mechanism further comprises a Distributed Hash Table (DHT) system.
4. The system of claim 1, wherein the first distributed standards registry participant further comprises a trust management module operable to validate the federation broker before registration information for the federation broker is stored on the federation broker registry.
5. The system of claim 1, wherein the first distributed standards registry participant further comprises a monetization management module operable to receive payment from the federation broker before registration information for the federation broker is stored on the federation broker registry, and wherein the monetization management module is further operable to receive payment from the federation participant before the federation participant receives brokerage services related to a federation service described by one of the plurality of ontology models.
6. The system of claim 1, wherein the registry processor is further operable to: receive one or more new ontology models from the federation participant or federation broker; validate the one or more new ontology models to verify that the one or more new ontology models have a required data structure and use a required semantic language; and upon successfully validating the one or more new ontology models, store the one or more new ontology models in the distributed ontology model library, such that a copy of the one or more new ontology models is stored on each of the plurality of distributed standards registry participants.
7. A method of implementing a federated computing environment, comprising: receiving, at a first distributed standards registry participant of a plurality of distributed standards registry participants to a distributed standards registry, from a federation participant, a federation participant query that includes semantic query data; querying, by the first distributed standards registry participant, a distributed standards model library based on processing the semantic query data included in the federation participant query; querying, by the first distributed standards registry participant, a distributed federation broker registry to determine a federation broker that brokers at least one federation service described by at least one standards model in the distributed standards model library, wherein the distributed federation broker registry is maintained across the plurality of distributed standards registry participants; validating, by the first distributed standards registry participant, that the federation broker is a legitimate federation broker, by verifying a security certificate thereof; and upon successfully validating the federation broker, facilitating, by the first distributed standards registry participant, brokerage service related to the at least one federation service from the federation broker to the federation participant by allowing the federation participant to request the at least one federation service from the federation broker.
8. The method according to claim 7, further comprising validating the federation participant by the first distributed standards registry participant before facilitating brokerage service related to the at least one federation service from the federation broker to the federation participant.
9. The method according to claim 7, further comprising facilitating, by the first distributed standards registry participant, payment from the federation participant to at least one federation broker, before facilitating brokerage service related to the at least one federation service from the federation broker to the federation participant.
10. The method according to claim 7, wherein the federation participant is a first federation participant and the at least one federation service is provided by a second federation participant, further comprising facilitating, by the first distributed standards registry participant, payment from the federation participant to the second federation participant.
11. The method according to claim 10, further comprising receiving, by the first distributed standards registry participant, one or more new standards models from one or more of the federation broker, the first federation participant, the second federation participant, or a non-federation-participant, and storing the one or more new standards models by the first distributed standards registry participant.
12. The method according to claim 7, further comprising receiving, by the first distributed standards registry participant, registration information for one or more new federation brokers and storing the registration information by the first distributed standards registry participant.
13. The method according to claim 7, further comprising ranking the at least one standards model based on one or more ranking criteria, including user reviews, quality of service, and service pricing.
14. A system for implementing a federated computing environment, comprising: one or more computer processors; and a memory containing computer program code that, when executed by operation of the one or more computer processors, performs an operation comprising: registering a new standards model with a first distributed standards registry participant of a plurality of distributed standards registry participants, wherein the plurality of distributed standards registry participants are configured to operate in conjunction with one another to form a distributed standards registry, and wherein the new standards model is registered in a distributed standards model library of the distributed standards registry maintained across the plurality of distributed standards registry participants; registering, with the first distributed standards registry participant, as a federation broker for the new standards model, wherein the new standards model characterizes federation services according to relationships between components of the federated computing environment, and wherein the first distributed standards registry participant is configured to store registration information in a distributed federation broker registry that is maintained across the plurality of distributed standards registry participants; upon receiving a request for a federation service from a federation participant, validating that the federation participant is a legitimate federation participant by validating an identification of the federation participant; and upon successful validation of the federation participant, facilitating brokering of the requested federation service for the federation participant by allowing the federation participant to request the at least one federation service from the federation broker.
15. The system according to claim 14, wherein the operation further comprises submitting a query to the distributed standards model library of the distributed standards registry, the query including semantic query data describing a given standards model of interest.
16. The system according to claim 14, wherein the operation further comprises requesting, through the meta federation broker, payment from the federation participant for the requested federation service before brokering the requested federation service.
17. The system according to claim 14, wherein the federation participant is a first federation participant and the requested federation service is provided by a second federation participant.
18. The system according to claim 14, wherein the requested federation service is one of: Software as a Service (SaaS), Data Storage as a Service (DaaS), Infrastructure as a Service (IaaS), Platform as a Service (PaaS), and wherein the federation broker is one of: an identity federation broker, a storage federation broker, a compute federation broker, a messaging federation broker, and an Internet of Things (IoT) federation broker.
19. A method of implementing a federated computing environment, comprising: requesting, from a first distributed standards registry participant of a plurality of distributed standards registry participants of a distributed standards registry, a standards model that describes federation services using relationships between components of the federated cloud computing environment, wherein the plurality of distributed standards registry participants are configured to store the standards model in a distributed standards model library maintained on each of the plurality of distributed standards registry participants; identifying, from a distributed federation broker registry, a federation broker that brokers a federation service described in the standards model; negotiating pricing and monetary terms for provisioning of the federation service with the federation broker; and receiving, from the federation broker, brokerage service related to the federation service.
20. The method according to claim 19, wherein requesting a standards model from the first distributed standards registry participant comprises submitting a query that includes semantic query data describing the standards model.
21. The method according to claim 19, further comprising submitting, through the first distributed standards registry participant, payment to the federation broker before receiving the brokerage service related to the federation service from the federation broker.
22. The method according to claim 19, wherein provisioning of the federation service is facilitated by the federation broker and wherein the federation service is provided for a federation participant of the federated computing environment through the federation broker.
23. The method according to claim 19, further comprising providing user review of at least one of (i) the federation service and (ii) the provisioning of the federation service, through the first distributed standards registry participant.
24. The method according to claim 19, further comprising requesting, from the first distributed standards registry participant, a list of federation brokers that provide a given federation service.



Allowable Subject Matter
Claims 1-20 will be allowable upon a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
December 15, 2022